IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ROOSEVELT CARROLL, JR.,                 NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0309

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 3, 2016.

An appeal from an order of the Circuit Court for Bradford County.
Mark W. Moseley, Judge.

Roosevelt Carroll, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM

      Roosevelt Carroll, Jr., appeals the denial of a petition for writ of habeas

corpus challenging his 2006 conviction. The petition alleged that the trial court

committed fundamental error when it instructed the jury on the lesser-included

offense of manslaughter and that the evidence was insufficient to prove that the

stab wound Carroll inflicted on the victim was fatal because the medical examiner
“botched” the autopsy report. The trial court properly treated the petition as a

motion for postconviction relief under Florida Rule of Criminal Procedure 3.850

and summarily denied the motion. We affirm.

      Carroll was convicted of second-degree murder and sentenced to life in

prison in 2006. We per curiam affirmed his direct appeal, see Carroll v. State, 4
So. 3d 1223 (Fla. 1st DCA 2009) (unpublished table decision), and the mandate

issued more than seven years ago, on April 1, 2009.

      This appeal is at least Carroll’s third bite at the proverbial apple. He filed

two prior postconviction motions in which he raised one or both of the exact same

claims that are in his current habeas petition.1 The trial court summarily denied

those motions, and we per curiam affirmed the denials. See Carroll v. State, 177
So. 3d 609 (Fla. 1st DCA 2015) (unpublished table decision); Carroll v. State, 66
So. 3d 941 (Fla. 1st DCA 2011) (unpublished table decision).


1
    In the motion at issue in case number 1D11-1470, Carroll alleged that the
evidence was insufficient to convict him of second-degree murder because the
medical examiner fabricated the autopsy report to conceal the fact the victim’s
death was caused by improper emergency room procedures rather than the stab
wounds inflicted by Carroll, and in the motion at issue in case number 1D15-2606,
Carroll raised this same insufficiency of the evidence claim along with the claim
that the jury instructions on the lesser-included offense of manslaughter were
fundamentally erroneous. Additionally, although not a postconviction motion, in
case number 1D11-983, we affirmed the order denying the mandamus petition
filed by Carroll in which he alleged that the medical examiner violated the law and
should be removed from his position because he fabricated the autopsy findings in
this case. See Carroll v. Med. Exam’rs Comm’n, 73 So. 3d 762 (Fla. 1st DCA
2011) (unpublished table decision).
                                          2
      Enough is enough. The postconviction process does not exist simply to give

prisoners something to do in order to help them pass the time as they serve their

sentences, and every minute the courts are required to spend on meritless

postconviction filings is time that cannot be spent on other potentially meritorious

cases. This is particularly true for successive postconviction claims that have

already been presented to, and rejected by, the courts. See Fla. R. Crim. P.

3.850(h)(2), (n).

      Here, the trial court issued a thorough, well-reasoned order explaining why

the claims raised by Carroll in his current habeas petition were not only untimely

and successive, but also meritless. That should have been the end of the matter,

but Carroll chose to continue his frivolous attack on his now decade-old conviction

by appealing the trial court’s order to this court.

      This appeal should never have been filed. It is frivolous and was a waste of

this court’s time and limited resources. See Johnson v. State, 44 So. 3d 198, 200

(Fla. 4th DCA 2000) (“Untimely post-conviction challenges, which do not

establish an exception to the two-year time limit, are abusive and sanctionable, and

an appeal from the denial of an untimely claim is frivolous when no arguable basis

for an exception to the time limitation exists.”). Accordingly, pursuant to section

944.279, Florida Statutes, we direct the Clerk to forward a certified copy of this

opinion to the Department of Corrections for appropriate disciplinary action

                                           3
against Carroll. See Fails v. State, 137 So. 3d 623, 624 (Fla. 1st DCA 2014)

(citing Ibarra v. State, 45 So. 3d 911 (Fla. 4th DCA 2010), for the proposition that

a show cause order is not required before imposing sanctions under section

944.279); Cooper v. State, 89 So. 3d 979, 980 (Fla. 1st DCA 2012) (same).

Additionally, we caution Carroll that additional frivolous postconviction appeals or

petitions may result in an order barring him from further pro se filings in this court

pertaining to his 2006 conviction. See State v. Spencer, 751 So. 2d 47 (Fla. 1999).

      AFFIRMED.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.




                                          4